Citation Nr: 0028984	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a manic depressive 
disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased disability rating for lichen 
simplex, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to March 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) by means of an April 1998 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to increased ratings for a manic 
depressive disorder and lichen simplex are the subject of the 
REMAND, below.  As resolution of the veteran's increased 
rating claims is necessary before the matter of entitlement 
to TDIU benefits is adjudicated, the issue of entitlement to 
TDIU benefits is deferred pending development of her 
increased rating claims.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims for increased ratings are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); that is, she has presented claims that 
are plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

As indicated above, increased disability ratings for a manic 
depressive disorder and lichen simplex were denied by means 
of an April 1998 rating action.  The veteran was notified of 
the denial of these claims in April 1998.  In response to the 
April 1998 rating action, the veteran's attorney submitted a 
June 1998 statement stating that "the veteran disputes every 
item in the decision which does not fully grant benefits 
sought in the claim," and that she sought "a schedular 
rating of 100%."  The Board finds that this correspondence 
constitutes a Notice of Disagreement (NOD) to the April 1998 
denial of the increased rating claims.  See 38 C.F.R. 
§ 20.201 (1999) (A written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement.)  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the June 1998 NOD initiated review by the 
Board of the RO's denial of the claims for an increased 
rating for a manic depressive disorder and lichen simplex, 
and the issues must be remanded to have the RO issue a 
Statement of the Case regarding the claim.  

Accordingly, the case is REMANDED for the following 
development:

The RO should furnish to the veteran and 
her representative a Statement of the 
Case addressing the issues of entitlement 
to an increased rating for a manic 
depressive disorder and entitlement to an 
increased rating for lichen simplex.  
This Statement of the Case should 
summarize the law and evidence relied on 
in the determination of this claim.  The 
RO should also inform the veteran of her 
appellate rights with respect to this 
claim. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



